
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. Ribble (for
			 himself, Mr. Rigell, and
			 Mr. Scott of South Carolina)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States providing for Representatives to be chosen every four
		  years, and limiting the number of times Senators and Representatives may be
		  elected.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.The House of Representatives shall be
				composed of Representatives chosen every four years.
					2.No person shall be elected as a
				Representative more than three times. An election to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected unless the person serves more than two years as a
				Representative pursuant to that election.
					3.No person shall be elected or appointed as
				a Senator more than twice. An election or appointment to any part of a term for
				which some other person was elected shall not count in determining the number
				of times a person is elected or appointed unless the person serves more than
				three years as a Senator pursuant to that election or appointment.
					4.Only elections or appointments which occur
				after the date of ratification of this article shall count in determining the
				number of times a person is elected or appointed.
					5.Any reelection or reappointment of a
				Senator to the office of Senator shall not count in determining the number of
				times a person is elected or appointed if the person was a Senator on the date
				of ratification of this article and has been elected as a Senator every term
				since the date of ratification of this article. Any reelection of a
				Representative to the office of Representative shall not count in determining
				the number of times a person is elected or appointed if the person was a
				Representative on the date of ratification of this article and has been elected
				as a Representative every term since the date of ratification of this article.
					6.Section 1 of this article shall take effect
				beginning with the first regularly scheduled general election to the House of
				Representatives occurring after the ratification of this article and occurring
				in a year in which no regularly scheduled general presidential election
				occurs.
					.
		
